[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APR 8, 2009
                               No. 07-14764                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 96-00222-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

YRAIDA LEONIDES GUANIPA,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (April 8, 2009)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Yraida Leonides Guanipa, a federal prisoner convicted of
attempted possession with intent to distribute cocaine, appeals the district court’s

summary denial of her motion to clarify the conditions of her supervised released

that was filed after the probation officer denied her authority to work as a legal

assistant.

       We review the district court's application of the law to sentencing issues de

novo. United States v. Campa, 529 F.3d 980, 992 (11th Cir. 2008), petition for

cert. filed, Jan. 20, 2009 (No. 08-987). “We review the terms of supervised release

for abuse of discretion.” See United States v. Dodge, 554 F.3d 1357, 1360 (11th

Cir. 2009). A remand is necessary when the record on appeal is insufficient to

enable meaningful review. See United States v. Campbell, 473 F.3d 1345, 1347

(11th Cir. 2007).

       A probation officer may “use all suitable methods, not inconsistent with the

conditions specified by the court, to aid a probationer or a person on supervised

release who is under his supervision, and to bring about improvements in his

conduct and condition.” 18 U.S.C. § 3603(3). However, under 18 U.S.C. § 3583,

district courts retain the ultimate responsibility for ensuring that a defendant has

complied with the conditions of her supervised release. See Gozlon-Peretz v.

United States, 498 U.S. 395, 400–01, 111 S. Ct. 840, 844–45, 112 L. Ed. 2d 919,

(1991) (noting that, with § 3583, Congress placed responsibility for overseeing a



                                           2
defendant's post-confinement monitoring with the sentencing court). Additionally,

under § 3583, a district court may modify the conditions of supervised release, but,

under Fed.R.Crim.P. 32.1(c), before modifying the conditions of supervised

release, the court must hold a hearing, “at which the person has the right to counsel

and an opportunity to make a statement and present any information in mitigation.”

Fed.R.Crim.P. 32.1(c).

      In United States v. Dempsey, 180 F.3d 1325, 13226 (11th Cir. 1999), we

held that district courts are exclusively authorized with imposing occupational

restrictions as a condition of supervised release, and that probation officers lack

such authority. In so holding, we further reasoned that U.S.S.G. § 5F1.5, which

implements 18 U.S.C. § 3583(d), “authorizes only a court to impose occupational

restrictions and restricts its authority to do so to those instances where the court

specifically finds (1) a reasonably direct relationship between the occupational

restriction and the conduct relevant to the defendant’s offense and (2) the

restriction is reasonably necessary to protect the public from the possibility the

defendant will continue to engage in unlawful conduct similar to that for which he

was convicted.” Dempsey, 180 F.3d at 1326 (quoting U.S.S.G. § 5F1.5).

Moreover, the Supreme Court has noted that associational conditions do not extend

to casual or chance meetings, and an “occupational association, standing alone,”



                                           3
does not provide sufficient evidence of a violation of a supervised release

restriction. See Arciniega v. Freeman, 404 U.S. 4, 4, 92 S. Ct. 22, 22, 30 L. Ed. 2d
126 (1971).

      Lastly, courts sometimes may use categorical terms to outline the contours

of supervised release conditions, and such categorical terms generally provide

sufficient notice of prohibited conduct when there is a plain understanding of what

activities those categories cover. United States v. Taylor, 338 F.3d 1280, 1286

(11th Cir. 2003).

      However, the committee notes to Fed.R.Crim.P. 32.1(b) state specifically

that a defendant should have an opportunity to obtain clarification of a term or

condition of supervised release so that the defendant may have an opportunity to

comply with the court's order without first having to violate it, and caselaw

supports the procedural right to seek clarification. See Fed.R.Crim.P. 32.1(b)

advisory committee’s note; Dempsey, 180 F.3d at 1325–26 (considering a

defendant’s Rule 32.1(b) motion to have occupational restrictions imposed by

probation officer modified or clarified).

      Here, the conditions of Guanipa’s supervised release did not include any

occupational restrictions, and the court effectively imposed such a restriction based

on its broad application of a restriction that she not “associate” with any persons



                                            4
engaged in criminal activity or convicted felons. The court’s lack of explanation in

denying Guanipa’s motion does not provide an opportunity for meaningful

appellate review. More importantly, because an “occupational association,

standing alone” is insufficient evidence of a likely violation of the criminal

association restriction, we vacate and remand for the purpose of allowing the

district court to clarify the conditions of supervised release and reconcile those

with Guanipa’s requirement to work. If the court finds that an occupational

restriction is necessary, it needs to elaborate, following a hearing, why such a

restriction has a reasonable relationship to her convicted conduct and is reasonably

necessary to protect the public. Accordingly, we vacate and remand for further

proceedings.

      VACATED AND REMANDED.




                                           5